Citation Nr: 1544282	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  15-09 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for irritable bowel syndrome. 

2.  Entitlement to an increased rating for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from June 1943 to February 1946.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2014 and June 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2015).


FINDING OF FACT

Prior to the promulgation of a decision in this appeal, the Veteran died on September [redacted], 2015. 


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Any request must be filed not later than one year after the date of the appellant's death.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

A person eligible for substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  38 U.S.C. § 5121A (West 2014).  Any eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated.


ORDER

The appeal is dismissed.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


